DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figures 4A and 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see, e.g., pages 2-3 paragraph 9 and page 5 paragraph 28). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7 and 10 are objected to because of the following informalities: 
Claim 7, “wherein the Young's modulus of the first resin film is 0.6 GPa to 1.1 GPa” should be “wherein the Young's modulus at 150° C of the first resin film is 0.6 GPa to 1.1 GPa”. 
Claim 10, “having at both” is not idiomatic English (“having both” is suggested).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited WIPO Publication 2013/069485 to Sakamoto et al. (hereinafter Sakamoto; see also Applicant provided machine translation) in view of Applicant cited US Publication 2019/0115152 to Kikuchi.
Claim 1
Sakamoto (FIG. 1) discloses a film capacitor comprising: 
a laminate (9) having a first resin film (3) including a first metal layer (5) on a surface thereof alternately laminated with a second resin (4) film including a second metal layer (6) on a surface thereof, the laminate having opposed first and second ends; 
a first external electrode (7) on the first end of the laminate (9); and 
a second external electrode (8) on the second end of the laminate (9), 
wherein the first resin film (3) protrudes more than the second resin film (4) by a first protruding length on the first end of the laminate (9), and
the first resin film (3) has a Young's modulus at 150° C of 0.6 GPa or more in a direction perpendicular to a lamination direction of the laminate (9) and parallel to a direction from the first end to the second end of the laminate (9; see and compare Sakamoto paragraphs 56-58: preparation of resin film with mixture of PVAA and TDI in a ratio of 4:6 with instant application paragraphs 139-140 and Table 1; see also MPEP 2112.01), as recited in claim 1.
Sakamoto does not expressly disclose wherein the first resin film protrudes more than the second resin film by a first protruding length of 0.5 mm to 3 mm on the first end of the laminate, as recited in claim 1.
Kikuchi (FIG. 1) teaches wherein a first resin film (1A; paragraph 53-56) protrudes more than the second resin film (1B) by a first protruding length of 0.5 mm to 3 mm (paragraph 87) on a first end of a laminate (3).

Claim 2
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) satisfies: Y ≤ 0.5t + 0.5, where Y is the first protruding length (Kikuchi paragraph 87: 0.5 mm) and t is a thickness of the first resin film (Sakamoto 3: paragraph 62-63: 4 μm; Kikuchi 1A: paragraph 55: 0.5 to 4 μm).
Claim 3
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) has a thickness of 1 μm or more (Sakamoto 3: paragraph 62-63: 4 μm; Kikuchi 1A: paragraph 55: 0.5 to 4 μm).
Claim 4
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) has a thickness of 3 μm or less (Kikuchi 1A: paragraph 55: 0.5 to 4 μm; see also MPEP 2144.05.I).
Claim 5
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) has a thickness of 1 μm to 5 μm (Sakamoto 3: paragraph 62-63: 4 μm; Kikuchi 1A: paragraph 55: 0.5 to 4 μm; see also MPEP 2144.05.I).
Claim 6

Claim 7
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the Young's modulus of the first resin film is 0.6 GPa to 1.1 GPa (Sakamoto 3: see and compare Sakamoto paragraphs 56-58: preparation of resin film with mixture of PVAA and TDI in a ratio of 4:6 with instant application paragraphs 139-140 and Table 1; see also MPEP 2112.01),
Claim 8
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) contains, as a main component thereof, a resin having at least one of a urethane bond or a urea bond (Sakamoto: polyvinyl acetal and tolylene diisocyanate mixture).
Claim 9
Sakamoto with Kikuchi teaches the film capacitor according to claim 8, wherein the main component is a curable resin (Sakamoto: cured polyvinyl acetal and tolylene diisocyanate mixture). 
Claim 11
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first and second external electrodes (Sakamoto 7-8; Kikuchi 4A-4B) are made of a metal material that includes zinc (Sakamoto paragraph 66: zinc; Kikuchi paragraph 63, 66).
Claim 12
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first metal layer (Sakamoto 5; Kikuchi 5A) is thinner than the first resin film (Sakamoto 3: paragraph 64: 20 nm; Kikuchi 1A: paragraph 51, 55).
Claim 13

Claim 14
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the second resin film (Sakamoto 4; Kikuchi 1B) protrudes more than the first resin film (Sakamoto 3; Kikuchi 1A) by a second protruding length of 0.5 mm to 3 mm on the second end of the laminate (Kikuchi paragraph 87), and 
the second resin film (Sakamoto 4; Kikuchi 1B) has a Young's modulus at 150° C of 0.6 GPa or more in a direction perpendicular to the lamination direction of the laminate and parallel to the direction from the first end to the second end of the laminate (see and compare Sakamoto paragraphs 56-58: preparation of resin film with mixture of PVAA and TDI in a ratio of 4:6 with instant application paragraphs 139-140 and Table 1; see also MPEP 2112.01).
Claim 15
Sakamoto with Kikuchi teaches the film capacitor according to claim 14, wherein the first protruding length is equal to the second protruding length (Kikuchi paragraph 87).
Claim 17
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first metal layer (Sakamoto 5; Kikuchi 5A) contains aluminum or zinc (Sakamoto paragraph 64: aluminum; Kikuchi paragraph 65).
Claim 18
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein the first resin film (Sakamoto 3; Kikuchi 1A) contains at least one of an isocyanate group or a hydroxyl group (Sakamoto: TDI: tolylene diisocyanate).
Claim 19
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, wherein, when the film capacitor is subjected to a temperature cycle test in which a temperature cycle of a lowest temperature of −40° C with a retention time of 30 minutes and a highest temperature of 150° C with a retention time of 30 minutes is repeated 1000 times in an air tank, an ESR value after the temperature cycle test is not more than 1.5 times an ESR value before the temperature cycle test (as above regarding the structure taught by Sakamoto with Kikuchi: see and compare Sakamoto paragraphs 56-58: preparation of resin film with mixture of PVAA and TDI in a ratio of 4:6 with instant application paragraphs 139-140 and Table 1; see also MPEP 2112.01).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto with Kikuchi in view of US Patent 3,935,334 to Narui et al. (hereinafter Narui).
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, as shown above.
Sakamoto does not expressly disclose wherein the first resin film contains, as a main component thereof, a resin having at both a urethane bond and a urea bond, as recited in claim 10.
Narui (column 7 lines 16-32) teaches using a combination of resins including resins with a urethane bond and a urea bond.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Narui with Sakamoto with Kikuchi to incorporate a resin with urethane bond and a resin with a urea bond as taught by Narui in the structure taught by Sakamoto with Kikuchi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a resin with superior electrical properties and mechanical strength (Narui column 7 lines 27-32).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto with Kikuchi in view of US Publication 2020/0203078 to Sano.
Sakamoto with Kikuchi teaches the film capacitor according to claim 1, as shown above.
Sakamoto does not expressly disclose wherein the first resin film protrudes more than the second resin film by a second protruding length of 0.5 mm to 3 mm on the second end of the laminate, a first length of the first resin film is greater than a second length of the second resin film in the direction from the first end to the second end of the laminate, the first metal layer is divided into a first portion connected to the first external electrode and a second portion connected to the second external electrode, and the first portion and the second portion are not electrically connected to each other, as recited in claim 16.
Sano (FIG. 2A) teaches wherein a first resin film (100) protrudes more than a second resin film (200) by a second protruding length on a second end of a laminate, 
a first length of the first resin film (100) is greater than a second length of the second resin film (200) in the direction from the first end to the second end of the laminate (see FIG. 2B), 
a first metal layer (300) is divided into a first portion (301) connected to a first external electrode and (30) a second portion (302) connected to a second external electrode (40), and
the first portion (301) and the second portion (302) are not electrically connected to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sano with Sakamoto with Kikuchi to incorporate a first resin film protruding on both the first and second ends as taught by Sano by the length taught by Kikuchi in the structure taught by Sakamoto with Kikuchi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a configuration of two capacitors in series (Sano paragraph 48, 60) with a lower .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200211772 (see, e.g., FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848